 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   HOPE L. ALLEY, CA Bar #314109
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     ALBERT MARROQUIN JR.
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )   Case No. 1:18-po-00153-SAB
                                                 )
12                     Plaintiff,                )   STIPULATION TO VACATE EVIDENTIARY
                                                 )   HEARING AND SET FOR CHANGE OF PLEA
13   vs.                                         )   AND SENTENCING
                                                 )
14   ALBERT MARROQUIN JR.,                       )   Date: February 21, 2019
                                                 )   Time: 10:00 a.m.
15                    Defendant.                 )   Judge: Hon. Stanley A. Boone
                                                 )
16                                               )
17
            IT IS HEREBY STIPULATED, by and between the parties, through their respective
18
     counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
19
     Federal Defender Hope Alley, counsel for defendant Albert Marroquin, Jr., that the evidentiary
20
     hearing currently set for February 1, 2019 at 10 a.m. be vacated and that a change of plea and
21
     sentencing hearing be set for February 21, 2019 at 10 a.m.
22
            On December 13, 2018, defense filed a motion to suppress for violation of Mr. Marroquin’s
23
     rights under the Fourth Amendment. On January 10, 2019, the government filed its opposition, to
24
     which defense replied on January 24, 2019. While this motion was being briefed, the parties were
25
     negotiating and have now reached a resolution that is acceptable to both parties. Accordingly, Mr.
26
     Marroquin anticipates withdrawing his motion to suppress at the next hearing, and the parties
27
     request that the evidentiary hearing be vacated, and this case be set for a change of plea hearing.
28
 1                                                        Respectfully submitted,
 2                                                        MCGREGOR W. SCOTT
                                                          United States Attorney
 3
 4   Date: January 30, 2019                               /s/ Michael Tierney
                                                          MICHAEL TIERNEY
 5                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 6
 7                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
 8
 9   Date: January 30, 2019                               /s/ Hope Alley
                                                          Hope Alley
10                                                        Assistant Federal Defender
                                                          Counsel for Defendant
11                                                        ALBERT MARROQUIN JR.
12
13                                              ORDER
14
              IT IS HEREBY ORDERED that the evidentiary hearing currently scheduled for
15
     February 1, 2019 be vacated and that this case be set for a change of plea hearing on February
16
     21, 2019 at 10:00 a.m. The defendant is ordered to appear on February 21, 2019.
17
18
     IT IS SO ORDERED.
19
20   Dated:     January 30, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27

28

                                                    -2-
